Citation Nr: 1212246	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  05-35 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Counsel




INTRODUCTION

The Veteran served on active duty from August to November 1976, and from April 1981 to August 1994.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2004 rating decision in which the RO, inter alia, found that new and material evidence had not been submitted sufficient to reopen a claim for service connection for bilateral hearing loss, and denied service connection for tinnitus.  In July 2004, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) regarding this issues was issued in August 2005 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2005.

In September 2008, the Board, inter alia, reopened the claim for service connection for bilateral hearing loss and remanded the claims for service connection for bilateral hearing loss and for tinnitus to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued to deny the claims (as reflected in a June 2010 supplemental SOC (SSOC)) and returned these matters to the Board for further appellate consideration.

The Board points out that, in a June 2003 rating decision, the RO continued a 10 percent rating for status post anterior cruciate ligament reconstruction, right knee, and a 0 percent (noncompensable) rating for postoperative hiatal hernia and ulcers, and denied service connection for PTSD, as well as entitlement to a total rating based on individual unemployability (TDIU).  The Veteran filed a NOD with the denial of service connection for posttraumatic stress disorder (PTSD) in July 2003.  He later filed a NOD with the denial of increased ratings for his right knee and stomach disabilities in August 2003, and a NOD with the denial of a TDIU in September 2003.  Although a SOC on the TDIU denial was issued in August 2004, the Veteran did not file a substantive appeal regarding this issue.

In September 2008, the Board remanded to the RO, via the AMC, the claims for higher ratings for status post anterior cruciate ligament reconstruction of the right knee and for postoperative hiatal hernia and ulcers, as well as the claim for service connection for PTSD, for the RO to furnish to the Veteran and his representative a SOC with respect to the June 2003 denials of these claims, and to afford them the opportunity to perfect an appeal as to the claims..  After the RO issued an SOC on these matters, the Veteran perfected an appeal in January 2012.  However, it appears that these claims may still be under development, as the RO has not yet certified them to the Board.  At such time that the RO certifies these issues to the Board, a separate decision on those matters will be entered.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  Although no specific incident of acoustic trauma is reflected in the Veteran's available service treatment records, the Veteran's assertions of in-service noise exposure are credible and consistent with the circumstances of his service. 

3.  The Veteran currently has bilateral hearing loss to an extent recognized as a disability for VA purposes, and the competent opinion evidence on the question of whether the Veteran's current bilateral hearing loss is etiologically related to in-service noise exposure is, at least, in relative equipoise.

4.  The Veteran currently has tinnitus and the only competent, persuasive opinion to address the etiology of the Veteran's current tinnitus indicates that such tinnitus is as likely as not related to noise exposure in service.





CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2011).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Given the favorable disposition of each of the claims herein decided, the Board finds that all notification and development actions needed to fairly adjudicate these claims have been accomplished.

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's service treatment records include the report of audiometric testing conducted in August 1976, in conjunction with an annual physical examination, which revealed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
0
10
5
LEFT
0
5
5
0
5

Audiometric testing conducted in July 1981 revealed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
0
5
10
LEFT
25
15
20
25
35

Audiometric testing conducted in December 1981 revealed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
5
5
LEFT
15
5
5
20
15

Audiometric testing conducted in December 1982 revealed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15/
10
10
5
LEFT
15
15
15
30
25

Audiometric testing conducted in April 1984 revealed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5/0
5
0
0
LEFT
10
10
15
20
25

Audiometric testing conducted in June 1985 revealed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
5
10
LEFT
10
10
20
20
35

Audiometric testing conducted in May 1986 revealed the following pure tone thresholds, in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
5
10
10
LEFT
15
15
10
20
25

Audiometric testing conducted in April 1987 revealed the following pure tone thresholds, in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
10
15
LEFT
20
15
20
15
35

Audiometric testing conducted in May 1987 revealed the following pure tone thresholds, in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
10
10
15
LEFT
15
15
15
20
30

Audiometric testing conducted in July 1987 revealed the following pure tone thresholds, in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
5
15
LEFT
15
15
15
15
35

A December 1987 chronological record of medical care reflects that the Veteran was given instructions regarding the hazards of noise and the proper care and use of hearing protection devices.  At that time, the Veteran was issued a pair of earplugs.  However, he reported having trouble hearing and exposure to heavy industry or gun fire.

Audiometric testing conducted in March 1989 revealed the following pure tone thresholds, in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
5
5
LEFT
15
10
15
15
25

Audiometric testing conducted in March 1990 revealed the following pure tone thresholds, in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
10
LEFT
10
10
15
15
35

While the Veteran indicated that he had hearing loss in his report of medical history on examination in March 1990, the physician noted that there was no hearing loss on audiogram.

Audiometric testing conducted in March 1991 revealed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
5
LEFT
10
5
15
15
30
Audiometric testing conducted in April 1991 revealed the following pure tone thresholds, in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
5
10
LEFT
5
5
15
20
30

Audiometric testing conducted on March 5, 1992 revealed the following pure tone thresholds, in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
0
0
LEFT
10
10
10
20
20

Audiometric testing conducted on March 9, 1992 revealed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
5
5
LEFT
5
10
15
15
15

Audiometric testing conducted in March 1993 revealed the following pure tone thresholds, in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
5
5
LEFT
5
0
10
15
20

On October 1994 VA audiological evaluation, the Veteran reported thirteen years of in-service noise exposure from an engine room and guns.  The report of the audiological evaluation reflects that on testing, pure tone thresholds, in decibels, were, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
10
LEFT
5
10
10
15
35

Speech discrimination scores were 94 percent bilaterally.  The examiner remarked that the veteran noted tinnitus every once in a while.  The summary of audiologic test results for the right ear was hearing within normal limits from 250 through 8000 Hz, and, for the left ear, hearing within normal limits from 250 through 3000 Hz, with a mild sensorineural hearing loss found at 4000 Hz, and hearing within normal limits from 6000 through 8000 Hz.

A February 1998 report of a physical assessment from the Orange County Jail notes that the Veteran was hard of hearing in both ears.

VA treatment records include a January 2004 reflects that he then complained of increasing tinnitus and reported significant noise exposure during his military career.  The audiologist noted that the veteran had normal hearing in the right ear, except for a drop at 4000 Hz to 35 decibels, and that hearing was also normal in the left ear, except for a 30 and 45 decibel drop at 3000 and 4000 Hz, respectively. 

The report of another audiology consult at the Orlando VA Outpatient Clinic (OPC) in October 2004 reflects that the veteran then reported that he had noticed a gradual hearing loss over the past 20 years, in the left ear more than the right.  He reported that his military noise exposure included the engine room, gunfire, and helicopters. His occupational noise history included construction, clean-up, and driving a tow truck.  The audiologist noted that audiogram revealed hearing within normal limits through 8000 Hz with a mild notch at 4000 Hz, sensorineural hearing loss, in the right ear; and hearing within normal limits through 8000 Hz with a moderate notch at 3000 to 4000 Hz, sensorineural hearing loss, in the left ear.  Speech recognition scores were 100 percent bilaterally.  The audiologist opined that it was at least possible that a portion of the veteran's hearing loss could be caused by the noise exposure suffered in service.  The audiologist added that this was based on a review of the Veteran's Form DD 214, which reflected that his title was Hydraulic/Mechanical System Mechanic and MM-4296, Shipboard Elevator.

In the September 2008 remand, the Board noted that the October 2004 opinion suggests a relationship between current hearing loss and tinnitus and in-service noise exposure, however, this opinion was not based on thorough review of the record.  Moreover, as the audiologist only opined that it was possible that the Veteran's hearing loss and tinnitus could be caused by in-service noise exposure, this opinion was deemed too speculative to establish a nexus.  Accordingly, the Board determined that a VA ENT examination, by an otolaryngologist (ear, nose, and throat physician) was necessary to resolve the claims.

On VA audiological evaluation in February 2010, the Veteran presented with a history of service in an engine room during which he was exposed to boilers, turbines, diesel engines, and air compressors with the benefit of ear protection.  He also worked construction after service and was currently a small engine mechanic and wore ear protection.  He denied any recreational noise exposure.  The Veteran also complained of tinnitus which began during service.

The report of the February 2010 VA audiological evaluation reflects that on testing, pure tone thresholds, in decibels, were, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
1105
10
10
45
45
LEFT
10
10
30
50
55

Speech discrimination scores were 98 percent bilaterally.  The audiologist diagnosed hearing with normal to moderate bilateral sensorineural hearing loss (it was noted that he reviewed STRs but no private records).  The audiologist opined that the Veteran's hearing loss and tinnitus is less likely as not (less than 50/50 probability) caused by or a result of acoustic trauma.  The rationale was that normal hearing was recorded at the time of discharge with no complaints of tinnitus in the claims file.  Furthermore, the examiner noted that the IOM (Institute of Medicine) concluded that there was no sufficient scientific basis of delayed onset hearing loss.  IOM stated delayed onset might exist but there are no longitudinal studies supporting it at this time.  They concluded that given current knowledge of acoustic trauma and rapid onset of noise induced hearing loss there was no reasonable basis for delayed onset hearing.

Pursuant to the Board's September 2008 remand, in April 2010, the Veteran was also afforded a VA ear disease examination.  At that time, the examiner indicated that the Veteran had a thirteen year history of service around loud engines during service in the Navy.  He stated that he had multiple audiograms during service while he was around loud noises and that those audiograms revealed a hearing loss.  He worked in the engine room of multiple large ships for eight to sixteen hour shifts during most of his duty.  Since his service, he worked in construction.  He also complained of intermittent tinnitus since his service.  

The examiner cited the results of fourteen audiograms performed during service which include borderline abnormal left ear hearing at 4000 hertz in December 1982, April 1984, May 1986, and May 1987.  Abnormal left ear hearing at 4000 hertz was indicated in April and July 1987, March 1990 and March and April 1991.  Borderline abnormal right ear hearing was noted at 5000 hertz in May 1987.  A recent audiogram performed in February 2010 indicated normal to moderate sensorineural hearing loss.  The impression was sensorineural hearing loss high frequency (typical noise trauma audiogram curve) and a ten-year plus year history of noise trauma resulting hearing loss at various frequencies proven by audiometric changes.  The examiner opined that the Veteran had a high frequency sensorineural hearing loss associated with noise trauma and at least in part caused by his duty with the United States Navy.  The examiner further opined that the tinnitus which appeared to be minor at present was probably caused by the same noise trauma.

First addressing the matter of in-service injury, the Board notes that the Veteran's service treatment records do not document the occurrence of, or treatment for, any specific incidence of acoustic trauma.  However, the Veteran is competent to assert the occurrence of an in-service injury, to include in-service noise exposure.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).  In this regard, the Veteran has reported that he was exposed to noise from the engine room, gunfire, and helicopters during thirteen years of active service.  The Veteran's DD Form 214 that his military occupational specialty (MOS) was shipboard elevator hydraulic/mechanical system mechanic.  Here, as previously stated, the Board notes that audiograms performed during the Veteran's service indicate abnormal left ear hearing in December 1982; April 1984; May 1986; April, July and May 1987; and April 1991.  He also had borderline abnormal right ear hearing in May 1987.  Given the circumstances of the Veteran's service, the Board finds that he likely had noise exposure during service.  Thus, although there is no objective evidence to support a specific incident of acoustic trauma in service, the Board accepts the Veteran's assertions of in-service noise exposure as credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(b).

On the matter of current disability, the above-cited evidence reflects that the Veteran currently has bilateral hearing loss to an extent recognized as a disability for VA purposes, as defined by to 38 U.S.C.A. § 3.385.  Moreover, tinnitus (or, ringing in the ears) is the type of disability that the Veteran is competent to establish, on the basis of his own assertions.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Veteran has credibly asserted that that he experiences tinnitus, and the April 2010 VA medical opinion documents that he suffers from current tinnitus.  Thus, the remaining question with respect to each claim is whether such disability is medically related to in-service noise exposure.

On the question of whether the Veteran's current bilateral hearing loss is medically related to his in-service noise exposure, the Board notes that the record includes conflicting opinions.  Under these circumstances, it is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93   (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

Regarding the opinion evidence that weighs in favor of the claim for service connection for bilateral hearing loss, as noted, the Board has already determined that the October 2004 VA opinion is inadequate with regard to the negative opinion regarding the Veteran's hearing loss because the Board has considered the October 2004 VA opinion that it is at least possible that a portion of the Veteran's hearing loss could be caused by the noise exposure suffered in service.  However, the speculative terminology used by the October 2004 VA examiner provides an insufficient basis for an award of service connection.  See Winsett v. West, 11 Vet. App. 420, 424 (1998).  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by a physician is too speculative).  As the opinion offered by the October 2004 VA examiner employed the term "possible," the Board finds that it is speculative in nature, and thus, the Board assigns it little, if any, probative weight.

As for the opinion evidence that weighs against the claim for service connection for tinnitus, the Board notes that the February 2010 examiner opined that the Veteran's tinnitus is less likely as not caused by or a result of acoustic trauma based on the rationale was that normal hearing was recorded at the time of discharge with no complaints of tinnitus in the claims file.  However, in this regard, the February 2010 examiner's opinion regarding tinnitus is inaccurate because it was premised on an inaccurate factual predicate-namely, that there was no diagnosis of tinnitus in any of the medical records.  See Black v. Brown, 5 Vet. App. 177, 180   (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Reonal v. Brown, 5 Vet. App. 458, 460 (1993) (holding that medical opinions have no probative value when they are based on an inaccurate factual predicate.)  As previously noted, VA treatment records dated in January 2004 reflect a diagnosis of tinnitus.

Regarding the remaining opinion evidence with respect to the Veteran's claim for service connection for bilateral hearing loss, the Board finds the opinion of the April 2010 VA otolaryngologist regarding whether the Veteran's bilateral hearing loss is related to service to be, at the very least, as probative as that of the February 2010 VA audiologist.  In this regard, the Board notes that both examiners performed thorough ear examinations, reviewed the Veteran's claims file, considered the Veteran's history and assertions, and provided a rationale for their opinions.  Significantly, while the February 2010 VA audiologist's conclusion relied on a normal discharge audiogram, he did not discuss the fact that several of the puretone thresholds obtained on audiometric testing during service were elevated as compared to those obtained at entrance into service.  Conversely, in the April 2010 examination report, the VA otolaryngologist explained that the Veteran's history of ten years plus of [in-service] noise trauma resulted in hearing loss at various frequencies.  Moreover, the fact that the VA examiner did not rule out the Veteran's post-service noise exposure as a factor in his current hearing loss does not negate his conclusion that at least part of the Veteran's hearing loss is, as likely as not, attributable to in-service noise exposure.  While the April 2010 opinion on the question of medical etiology is not definitive, it has been expressed in terms sufficient to permit the application of the benefit-of-the-doubt doctrine to the claim.

Regarding the Veteran's tinnitus, the April 2010 VA examiner's opinion-based on review of the record and supported by a fully-stated rationale-is the only competent opinion to address the etiology of this disability.

When, as here, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

Given the facts noted above, and with resolution of all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for service connection for bilateral hearing loss and for tinnitus are met.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


